            Case 1:21-cv-03278-CM Document 1 Filed 04/15/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JOHN BELLOCCHIO,

                                 Plaintiff,                             Civil Action #:_________

           -against-

MERRICK GARLAND, in his official capacity as
Attorney General of the United States of America,

                                  Defendant.
---------------------------------------------------------------X


               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF


   1. This action is brought by an individual Plaintiff, John Bellocchio, who is committed to

        changing the law that prohibits the sale of one s own personal property: a vital organ.

        Plaintiff challenges the Federal organ sales ban statute, 42 U.S. Code § 274e, under the

        Fifth and Fourteenth Amendments to the United States Constitution for unconstitutionally

        infringing on his freedom to contract and for interfering with his say in what he does with

        his personal property.

                                           JURISDICTION AND VENUE

   2. This action arises under the United States Constitution and the United States Code. The

        Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 (federal question

        jurisdiction).

   3. Venue is proper in this District pursuant to 28 U.S.C. § 1391(e)(1) in that the substantial

        events giving rise to this suit occurred in this district.

                                                         PARTIES

   4. Plaintiff, John Bellocchio, is a resident of Oakland, New Jersey.
         Case 1:21-cv-03278-CM Document 1 Filed 04/15/21 Page 2 of 12




  5. Mr. Bellocchio is a professional academic with more than 20 years of document research

      and investigation experience at the local, county, state and federal level. He holds a

      Bachelor of Science in Diplomacy and International Politics from Seton Hall University

      with a specialization in Middle East security, a Masters in Philosophy in Mediation and

      Dispute Resolution from the University of New Brunswick, Fredericton, Canada, and an

      Educational Specialist degree in Behavioral Science and Public Policy from Seton Hall

      University.

  6. Mr. Bellocchio has been the owner of Fetch and More for approximately three years.

      Fetch and More is a small business of behaviorists who travel the country to provide

      service dogs to veterans in need, and those who could not otherwise afford them.

  7. The Defendant, Merrick Garland (“Defendant ), is sued in his official capacity as the

      Attorney General of the United States. He is responsible for prosecuting violations of the

      United States Code.

                FEDERAL STATUTORY REGULATIONS OF ORGAN SALES


42 U.S. Code § 274e: The Federal Organ Sales Ban Statute


  8. Passed on October 18, 1984, 42 U.S. Code § 274e makes the selling and purchasing of

      organs a criminal offense under federal law.

  9. 42 U.S. Code § 274e(a) provides that “It shall be unlawful for any person to knowingly

      acquire, receive, or otherwise transfer any human organ for valuable consideration for use

      in human transplantation if the transfer affects interstate commerce.

  10. Those who violate the Code shall not be fined more than $50,000 or imprisoned not more

      than five years, or both. 42 U.S. Code § 274e(b).




                                                2
           Case 1:21-cv-03278-CM Document 1 Filed 04/15/21 Page 3 of 12




National Organ Transplant Act of 1984


    11. On October 19, 1984, the Congress of the United States approved the National Organ

       Transplant Act (NOTA).

    12. NOTA made it illegal to compensate organ donors, but did not prevent payment for the

       exchange of other human parts, such as plasma, sperm, or eggs, nor did it prevent the

       rental of a uterus, i.e., surrogacy.

                                      SUBSTANTIVE ALLEGATIONS


Kidneys and More: Society s Never-ending Waitlist


    13. According to the American Transplant Foundation, almost 114,000 people in the United

       States are currently on the waiting list for a lifesaving organ transplant, and another name

       is added to this national transplant waiting list every 10 minutes. 1

    14. Unfortunately, help does not often come to these waitlisted individuals, as it is also

       estimated that 20 people die each day from the lack of available organs.

    15. A healthy person can legally become a living altruistic donor by donating, inter alia, a

       kidney, bone marrow, or a part of the liver, lung, or intestine. Over 700,000 transplants

       have occurred in the United States since 1988, however, this number still fails to eliminate

       the ever-growing organ waitlist.

    16. Despite the high number of those in need of a vital organ from a healthy provider, the

       buying and selling of human organs for transplants is not allowed in America. However,




1"Facts and Myths about Transplant." American Transplant Foundation. March 21, 2019. Accessed March 28, 2021.
https://www.americantransplantfoundation.org/about-transplant/facts-and-myths/.




                                                     3
           Case 1:21-cv-03278-CM Document 1 Filed 04/15/21 Page 4 of 12




       oddly enough, buying and selling of human cadaver organs is allowed for research

       purposes, despite the fact that thousands die each year as a result of the organ shortage.


Risks Involved in Organ Donation


    17. The risk of donating a kidney is low.

    18. A recent study found that live kidney donation reduces life expectancy by only 0.5–1 year

       in most donors.2 This study included a racially diverse group of male and female 40-year-

       old live kidney donors. Overall 0.532–0.884 remaining life years were lost from donating

       a kidney. This was equivalent to 1.20%–2.34% of remaining life years (or 0.76%–1.51%

       remaining quality-adjusted life years (QALYs)). The risk was higher in male and black

       individuals. The study also showed that 1%–5% of average-age current live kidney donors

       might develop end-stage renal disease (ESRD). Most of the loss of life was predicted to be

       associated with chronic kidney disease (CKD) not ESRD. Most events occurred 25 or

       more years after donation. While obesity reduced life expectancy and increased overall

       lifetime risks of ESRD in non-donors, the percentage loss of remaining life years from

       donation was not very different in those with or without the above risk factors.

    19. This study goes to show the inevitable, potential risks associated with organ donation.

       While this risk is one that many choose to take on in knowing that it is for the “greater

       good (the life of another individual), these potential risks come with no reward to the

       donor other than a feeling of goodwill.




2
 Kiberd BA, Tennankore KK. Lifetime risks of kidney donation: a medical decision analysis. BMJ
Open 2017;7:e016490. doi:10.1136/bmjopen-2017-016490



                                                      4
           Case 1:21-cv-03278-CM Document 1 Filed 04/15/21 Page 5 of 12




    20. Financial compensation, however, is often legally provided to participants in clinical

       trials. In a study concerning paid clinical trials, researchers found that individuals were

       more likely to participate in a medical vaccine trial where a reasonable compensation was

       offered rather than when no compensation or an outrageously large reward was offered. 3

       The study found that a very large reward came across to participants as coercive, and no

       compensation at all provided no incentive or reason to even participate. This displays that

       there is a middle ground to be found that satisfies both ends of the deal:

       volunteers/participants are motivated to be used in the trials through financial

       compensation, while the organizations conducting such trials are not put out of business

       by paying out extreme rewards in the trial process.

    21. As evidenced above, risks are associated with the donation of an organ, yet individuals are

       wrongfully excluded from being provided with any incentive or compensation for the

       potential risks that may occur in giving their organ to another. Organ donation carries a

       risk that some are willing to undertake altruistically. However, unfairness lies when

       individuals are, by law, expected to undertake these risks without any reward.

    22. It has also been estimated that the ban on incentives for kidney donation is responsible for

       the premature death of up to ten thousand Americans on the waiting list each year. 4 Hence,

       whether and how incentives change the quality of decision making is a critical question.




3
  Leuker C, Samartzidis L, Hertwig R, Pleskac TJ (2020) When money talks: Judging risk and coercion in high-
paying clinical trials. PLoS ONE 15(1): e0227898. https://doi.org/10.1371/journal.pone.0227898
4 Held, P.J., F. McCormick, A. Ojo, and J.P. Roberts, “A Cost-Benefit Analysis of Government Compensation of

Kidney Donors, American Journal of Transplantation, 2016, 16 (3), 877–885



                                                       5
       Case 1:21-cv-03278-CM Document 1 Filed 04/15/21 Page 6 of 12




                          Events Giving Rise to the Current Complaint

23. After Plaintiff ran into financial difficulties, he became interested in learning more about

   the sale and purchase of vital organs.

24. After doing research, Plaintiff was shocked to discover that buying and/or selling vital

   organs, such as kidneys, is a criminal offense that is punishable under the Federal Organ

   Sales Ban Statute (42 U.S. Code § 274e).

25. In order to understand if what he read was true, Plaintiff, a non-lawyer, called a major

   medical center located within the Southern District of New York for medical/legal advice.

26. To his dismay, the hospital confirmed that his research findings were true. He could

   donate his property, but not sell it.

27. Accordingly, Mr. Bellocchio commences this current action to challenge the

   constitutionality of the current federal statute, 42 U.S. Code § 274e, which prohibits the

   sale and purchase of organs.


                               FIRST CAUSE OF ACTION
                     Violation of Mr. Bellocchio s Freedom to Contract
28. The “Freedom of Contract derives from Article 2, Section 10 of the U.S. Constitution

   “No State shall enter into ... any law impairing the obligation of contracts,...

29. That the clause of the Fourteenth Amendment which forbids a State to deprive any person

   of life, liberty, or property without due process law includes freedom of contracts is so

   well settled as to be no longer open to question. Adair v. United States, 208 U.S. 161, 174

   (1908).

30. In Hale v. Henkel, 201 U.S. 43 (1906), the court stated: “The individual may stand upon

   his constitutional rights as a citizen. He is entitled to carry on his private business in his




                                               6
       Case 1:21-cv-03278-CM Document 1 Filed 04/15/21 Page 7 of 12




   own way. His power to contract is unlimited. He owes no duty to the State or to his

   neighbors to divulge his business, or to open his doors to an investigation, so far as it may

   tend to incriminate him. He owes no duty to the State, since he received nothing

   therefrom, beyond the protection of his life and property. His rights are such as existed by

   the law of the land (common law) long antecedent to the organization of the State, and can

   only be taken from him by due process of the law, and in accordance with the

   Constitution. He owes nothing to the public so long as he does not trespass upon their

   rights.

31. Hale v. Henkel was decided by the United States Supreme Court and is binding on all

   courts of the land until overturned. Since 1906, Hale has been cited by all of the federal

   and state appellate courts more than 3,670 times and the language surrounding the case s

   stance on the freedom to contract has not been overruled.

32. The freedom to contract is the essence of freedom from undue restraint on the right to

   contract.

33. Freedom of contracts is part of the liberty protected by the due process clauses of the Fifth

   and Fourteenth Amendments. Board of Regents v. Roth, 408 U.S. 564,572,92 S. Ct. 2701,

   33L ED.2d 548 (1972). The freedom of contracts is also protected by the Constitutions of

   the States.

34. The freedom to contract is a liberty and a property right. Alford v. Textile Insurance

   Company, 245 N. C. 224, 103 S.E. 2d 8, 70A.L.R. 2d 408, 412 (1958); 6A AMJWR 2d,

   Constitutional Law State Statue 594. Public policy strongly favors freedom of contracts,

   as it accords to the individual the dignity of being considered capable of making




                                              7
       Case 1:21-cv-03278-CM Document 1 Filed 04/15/21 Page 8 of 12




   agreements and contracting freely with others. McClure Engineering Assoc. v R.H.

   Donnelley Corporation, 95 ILL 2d 68, 69 ILL. Dec. 183, 447 N.E. 2d 400, 402-03 (1983).

35. Some courts have declared freedom of a contract to be a fundamental right. Blount v.

   Smith, 12 Ohio St. 2d 41, 231 N.E. 2d 301, 305 (1967); Alford v. Textile Insurance

   Company, Supra 70 ALR 2d 408, 412; Florida Accountants Association v. Dan Delake,

   90 So 2d 323, 70 ALR 2d 425, 431 (Fla. 1957).

36. Adkins v. Children Hospital, states that a legislative abridgment of this freedom can only

   be justified by the existence of exceptional circumstances. Adkins v. Children Hospital

   261 U.S. 525 (1923)

37. Of course, the legislature can impose restrictions on the right to contract on certain

   occasions to protect the public. However, the freedom of contract is the general rule and

   restraint is the exception that is allowed when it would be against public policy to permit

   such contract. Northwest Airlines v. Hughes Air Corporation, 37 Wash. App. 344, 679P.

   2d 968, 970 (1984).

38. We recognize that the freedom of contract is not an absolute right. There is no absolute

   freedom to do as one wills or to contract as one chooses. The guaranty of liberty does not

   withdraw from legislative supervision that a wide department of activity which consists of

   the making of contracts, or deny to government the power to provide restrictive

   safeguards. Liberty implies the absence or arbitrary restraint, not immunity from

   reasonable regulations and prohibitions imposed in the interest of the community. Chicago

   Burlington & Quincy R. Co. v. McGuire, 219 U.S. 549, 565,262.




                                               8
       Case 1:21-cv-03278-CM Document 1 Filed 04/15/21 Page 9 of 12




39. However, in this case, allowing one to freely and safely sell their organs is consistent with

   public policy motivations that seek to end unsafe and illegal trade of organs on the black

   market.

40. One is legally allowed to sell blood plasma, eggs and sperm. It is legal in many states to

   rent a womb, i.e., pay a surrogate mother to carry a baby to term. Yet, despite the high

   demand and need for organs and the undeniable fact that many lose their lives as a result

   of not being able to obtain a specific organ, sales of organs are arbitrarily banned through

   federal statute.

41. Anyone is allowed to altruistically donate an organ. Altruistic donors are lauded for their

   selflessness. Their vital role is saving lives is undeniable. However, demand outstrips

   supply, and there is no valid constitutional or public policy rationale why one should not

   be able to receive a profit from such a transaction.

42. Plaintiff s freedom to contract is therefore unconstitutionally violated by 42 U.S. Code §

   274e and NOTA which prevent organ sales and purchases.

                                 SECOND CAUSE OF ACTION

                          Violation of Mr. Bellocchio s Privacy Under
                      The Due Process Clause of the Fourteenth Amendment

43. Plaintiffs incorporate by reference each and every allegation contained in the preceding

   paragraphs as if set forth fully herein.

44. The Due Process Clause of the Fourteenth Amendment to the U.S. Constitution provides a

   fundamental "right to privacy."

45. The United States Supreme Court first recognized a right to privacy in Griswold v.

   Connecticut, 381 U.S. 479 (1965). In Griswold, the Supreme Court found that the right to

   privacy derived from penumbras of other explicitly stated constitutional protections. The



                                              9
      Case 1:21-cv-03278-CM Document 1 Filed 04/15/21 Page 10 of 12




   Court used the personal protections expressly stated in the First, Third, Fourth, Fifth, and

   Ninth Amendments to find that the Constitution implies a right to privacy. The Court

   found that when one takes the penumbras together, the Constitution creates a “zone of

   privacy. The ruling protected the liberty of married couples to buy and use contraceptives

   without government restriction.

46. After Griswold, courts continued to extend the right to privacy to various other matters

   involving the bodies and choices of individuals. In Eisenstadt v. Baird, 405 U.S. 438

   (1971), the Supreme Court decided to extend the right to purchase contraceptives to

   unmarried couples. More importantly, however, the Court found that “the constitutionally

   protected right of privacy inheres in the individual, not the marital couple.

47. In Roe v. Wade, 410 U.S. 113 (1972), the Supreme Court used the right to privacy derived

   from the Fourteenth Amendment to extend the right of privacy to encompass a woman's

   right to have an abortion: “This right of privacy … founded in the Fourteenth

   Amendment's concept of personal liberty and restrictions upon state action … is broad

   enough to encompass a woman's decision whether or not to terminate her pregnancy. The

   court reasoned that a choice concerning one s own body is extremely personal and ought

   not be subject to heavy oversight by the government.

48. In Lawrence v. Texas, 539 U.S. 558 (2003), the Supreme Court used the Fourteenth

   Amendment to extend the right to privacy to “persons of the same sex [who choose to]

   engage in … sexual conduct. Relying upon the guarantee of due process found in the

   Fourteenth Amendment, the Court held: “The petitioners are entitled to respect for their

   private lives. The State cannot demean their existence or control their destiny by making

   their private sexual conduct a crime. Their right to liberty under the Due Process Clause




                                             10
      Case 1:21-cv-03278-CM Document 1 Filed 04/15/21 Page 11 of 12




   gives them the full right to engage in their conduct without intervention of the

   government.

49. As evidenced by the abovementioned landmark cases, courts have continuously

   recognized a right to privacy when it comes to the most personal matters and decisions of

   all: ones involving an individual s own body.

50. While this right to privacy and personal liberty does not expressly mention the freedom to

   sell and purchase organs within the Constitution, nor have any cases specifically raised

   such issue, Justice Harlan once wrote: “(T)he full scope of the liberty guaranteed by the

   Due Process Clause cannot be found in or limited by the precise terms of the specific

   guarantees elsewhere provided in the Constitution. This 'liberty' is not a series of isolated

   points priced out in terms of the taking of property; the freedom of speech, press, and

   religion; the right to keep and bear arms; the freedom from unreasonable searches and

   seizures; and so on. It is a rational continuum which, broadly speaking, includes a freedom

   from all substantial arbitrary impositions and purposeless restraints . . . and which also

   recognizes, what a reasonable and sensitive judgment must, that certain interests require

   particularly careful scrutiny of the state needs asserted to justify their abridgment. Poe v.

   Ullman, 367 U.S. 497, 543, 81 S.Ct. 1752 (1961).

51. The decision to have a portion of one s own body extracted and sold to one in need is an

   extremely personal one and must be afforded the same privacy rights that have frequently

   been extended to matters of personal, bodily autonomy as mentioned above.

52. We recognize that the right to privacy is not absolute and must be balanced against the

   government s interests. See Roe v. Wade (pregnant woman's right to choose whether or not




                                             11
         Case 1:21-cv-03278-CM Document 1 Filed 04/15/21 Page 12 of 12




      to have an abortion must be balanced against the government's interests in protecting

      women's health and protecting prenatal life).

  53. The government has a strong interest in protecting life. This interest is supported by

      allowing organ sales, as it would save thousands of lives per year, at a negligible risk to

      the sellers.

  54. Adults have nearly absolute rights to their own medical decisions, therefore, Plaintiff s

      right to privacy implied by the Fourteenth Amendment of the United States Constitution is

      unconstitutionally violated by 42 U.S. Code § 274e.


                                    PRAYER FOR RELIEF

WHEREFORE, plaintiff seeks an order and judgment:

  1. Declaring 42 U.S. Code § 274e unconstitutional on its face, and as applied to Plaintiff,

      because it violates the United States Constitution;

  2. Striking down the law in its entirety;

  3. Permanently enjoining Defendant from criminally prosecuting plaintiff or others for

      violations of the 42 U.S. Code § 274e; and

  4. Granting such other relief as the Court may deem just and proper.

Dated: April 5, 2021

RESPECTFULLY SUBMITTED,


Matthew Haicken
Matthew Haicken, Esq.
Haicken Law PLLC
1430 Broadway, Suite 1802
New York, NY 10018
212-LAW-TEAM / 212-529-8326




                                                12
